                 Case 2:20-cr-00204-JAM Document 15 Filed 10/30/20 Page 1 of 4


 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11 UNITED STATES OF AMERICA,                             CASE NO. 2:20-MJ-00134-KJN
12                                Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(D) AND EXCLUSION OF TIME AND
                                                         [PROPOSED] FINDINGS AND ORDER
14 HOPELYN RHIANNON AUSK,
                                                         DATE: October 30, 2020
15                                Defendant.             TIME: 2:00 p.m.
                                                         COURT: Hon. Allison Claire
16

17          Plaintiff United States of America, by and through its attorney of record, Special Assistant U.S.

18 Attorney ROBERT J. ARTUZ, and Defendant, Hopelyn Ausk, both individually and by and through her

19 counsel of record, Doug Beevers, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on September 3, 2020, and Defendant Hopelyn

21 Ausk first appeared before a judicial officer of the Court in which the charges in this case were pending

22 on September 11, 2020. The Court set a preliminary hearing date of September 29, 2020, and that

23 hearing was later continued by stipulation and order to October 30, 2020. ECF 11.

24          2.      By this stipulation, the parties jointly move for a second extension of time of the

25 preliminary hearing date to November 2, 2020, at 2:00 p.m., before the duty Magistrate Judge, pursuant

26 to Rule 5.1(d) of the Federal Rules of Criminal Procedure. The parties stipulate that the delay is

27 required to allow the defense reasonable time for preparation, and for the government’s collection and

28 production of discovery and continuing investigation of the case. For example, the government is

      STIPULATION                                         1
                 Case 2:20-cr-00204-JAM Document 15 Filed 10/30/20 Page 2 of 4


 1 continuing to provide discovery relevant to this case. Defense counsel needs additional time to review

 2 and consider all the evidence and to conduct further investigation. The parties further agree that the

 3 interests of justice served by granting this continuance outweigh the best interests of the public and the

 4 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 5          3.      The parties agree that good cause exists for the extension of time, and that the extension

 6 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 7 Therefore, the parties request that the time between October 30, 2020, and November 2, 2020, be

 8 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 9          IT IS SO STIPULATED.

10
     Dated: October 29, 2020                                 MCGREGOR W. SCOTT
11                                                           United States Attorney
12
                                                             /s/ ROBERT J. ARTUZ
13                                                           ROBERT J. ARTUZ
                                                             Special Assistant U.S. Attorney
14

15
     Dated: October 29, 2020                                 /s/ DOUG BEEVERS
16                                                           DOUG BEEVERS
17                                                           Assistant Federal Defender
                                                             Counsel for Defendant
18                                                           Hopelyn Rhiannon Ausk

19

20

21

22

23

24

25

26

27

28

      STIPULATION                                        2
                 Case 2:20-cr-00204-JAM Document 15 Filed 10/30/20 Page 3 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-MJ-00134-KJN
12                                 Plaintiff,             [PROPOSED] FINDINGS AND ORDER
                                                          EXTENDING TIME FOR PRELIMINARY
13                           v.                           HEARING PURSUANT TO RULE 5.1(d) AND
                                                          EXCLUDING TIME
14   HOPELYN RHIANNON AUSK,
                                                          DATE: October 30, 2020
15                                                        TIME: 2:00 p.m.
                                  Defendant.              COURT: Hon. Jeremy D. Peterson
16

17
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on October 29, 2020.
19
     The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
20
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
21
     5.1(d) of the Federal Rules of Criminal Procedure.
22
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
23
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
24
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
25
     not adversely affect the public interest in the prompt disposition of criminal cases.
26
            THEREFORE, FOR GOOD CAUSE SHOWN:
27
            1.      The date of the preliminary hearing is extended to November 2, 2020, at 2:00 p.m.
28

      [PROPOSED] FINDINGS AND ORDER                        1
                Case 2:20-cr-00204-JAM Document 15 Filed 10/30/20 Page 4 of 4


 1         2.      The time between October 30, 2020, and November 2, 2020, shall be excluded from

 2 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.      Defendants shall appear at that date and time before the Magistrate Judge on duty.

 4

 5         IT IS SO ORDERED.

 6
     Dated:     October 29, 2020
 7                                                          THE HONORABLE
                                                             HE HO
                                                                H NORABL   JEREMY
                                                                       BLE JE
                                                                       BL            PETERSON
                                                                            EREMY D. PETERSO
                                                            UNITED
                                                             NIT
                                                              I ED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                     2
